Citation Nr: 0403356	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  00-07 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1959 to April 
1965, and from January 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 RO decision that denied a reopened 
claim for service connection for PTSD. (A final June 1995 RO 
decision denied service connection for PTSD on the rationale 
that the claim was not well grounded; the June 1999 RO 
decision reopened the claim and denied it after a de novo 
review.)  In March 2001, the Board remanded the claim to the 
RO for additional evidentiary development.


REMAND

The veteran served on active duty in the Army from December 
1959 to April 1965, and he served on active duty in the Air 
Force from January 1966 to January 1970.  He claims service 
connection for PTSD due to stressors he allegedly experienced 
in Vietnam during his Air Force service.  His service 
personnel records show that during his active duty in the Air 
Force he was stationed in Vietnam from October 1966 to about 
June 1967.  His organization was the 14 Field Maintenance 
Squadron (FMS), at Nha Trang Air Force Base.  His duties 
included those of a metal processing specialist/welder.  His 
service records show no combat decorations or other evidence 
that he served in combat.  A number of examination and 
treatment reports show a PTSD diagnosis (among other 
diagnoses).

Regardless of diagnosis, service connection for PTSD requires 
credible evidence of an in-service stressor.  38 C.F.R. § 
3.304(f).  Since the veteran did not engage in combat, his 
statements are inadequate to prove the occurrence of a 
stressor in service; such a stressor must be established by 
official service records or other credible supporting 
evidence.  Pentecost v. Principi, 16 Vet.App. 124 (2002); 
Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  In various statements (e.g., April 
1999 VA examination, April 1999 written statement, March 2000 
substantive appeal), the veteran has related that his Vietnam 
stressors included such incidents as having to weld broken 
aluminum coffins (some of which contained remains of dead 
soldiers in body bags which he had to remove), helping to 
stack and load many wooden coffins which contained remains of 
dead soldiers, being at an open-air movie at his base when it 
was attacked by the enemy with automatic weapons, and a 
mortar attack on his base.

In its March 2001 remand, the Board directed the RO to 
contact the service department office which assists in 
verifying stressors, so that an effort could be made to 
verify the stressors of the veteran in the instant case.  
Such service department office has recently been renamed the 
U.S. Armed Services Center for Unit Records Research (CURR).  
In April 2001, the RO sent a letter to CURR requesting such 
verification, and provided copies of the veteran's AF Form 7, 
DD Form 214, and his stressor statement.  In April 2001, CURR 
responded that insufficient stressor information had been 
provided.  In October 2002, the RO again sent a letter to 
CURR requesting verification of the veteran's claimed 
stressors, and provided copies of the veteran's service 
records and his stressor statement.  In June 2003, CURR 
responded that there was insufficient stressor information.  

In reviewing the veteran's stressor statement, dated in April 
1999, the Board notes that he identifies several stressor 
events which he asserts may have taken place in October 1966.  
These events include those listed above.  His description and 
placement of these events in October 1966 appears to be 
sufficiently detailed to allow verification to be attempted 
by CURR.  Moreover, one of the veteran's claimed stressors is 
a mortar attack on his Air Base in Vietnam.  Since the Board 
last remanded this case, there has been a significant court 
decision, in another veteran's case, concerning stressors for 
PTSD.  In Pentecost v. Principi, 16 Vet.App. 124 (2002), the 
court held that a rocket attack at a large base in Vietnam 
may be a sufficient PTSD stressor, and a veteran's claimed 
personal exposure to the rocket attack will be satisfactorily 
corroborated by his presence with his unit which was known to 
be generally exposed to the rocket attack.  The Board also 
knows from experience with other veterans cases that CURR is 
capable of providing unit histories for the time a veteran 
was with his unit in Vietnam, and such histories often 
include information verifying rocket/mortar attacks such as 
the one described in Pentecost.  It is unclear why CURR did 
not provide such information in the present case.

In any event, the VA duty to assist the veteran requires that 
further efforts be made to verify, through CURR, his alleged 
Vietnam stressors.  This particularly includes obtaining unit 
histories from the time he was in Vietnam, as such may verify 
rocket/mortar attacks.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (VA duty to assist provisions).

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should again ask CURR to 
attempt to verify stressors which the 
veteran alleges he experienced in Vietnam 
during his Air Force service.  The RO 
should provide CURR with a description of 
the alleged stressors, along with copies 
of pertinent service records.  Aside from 
any information CURR may be able to 
provide on the veteran's claimed 
individualized stressors, CURR should 
provide detailed unit histories for the 
veteran's unit (14 Field Maintenance 
Squadron (FMS)) covering the time when he 
was with his unit at Nha Trang Air Force 
Base in Vietnam (October 1966 to about 
June 1967), as this information may show 
rocket/mortar attacks (which is one of 
the claimed stressors).

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for PTSD.  If the 
claim is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




